— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Holder, J.), rendered January 12, 2010, convicting him of burglary in the third degree and criminal trespass in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of burglary in the third degree beyond a reasonable doubt (see People v Rahim, 90 AD3d 1077 [2011]; People v Ehikhamenor, 72 AD3d 700 [2010]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt of burglary in the third degree was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s contention that he was deprived of a fair trial by the trial court’s failure to issue a limiting instruction to the jury about evidence pertaining to a charge of criminal trespass in the second degree, which was dismissed at the close of the People’s case, is unpreserved for appellate review (see *809CPL 470.05 [2]; People v Ferraro, 49 AD3d 550, 552 [2008]). In any event, this contention is without merit. Eng, EJ., Dillon, Lott and Cohen, JJ., concur.